Gilbert, J.
1. Where for the purpose of securing a debt one conveys land to another by security deed, the deed conveys the legal title and leaves the grantor- no interest in the land which can be subjected to levy and sale by a creditor whose judgment was obtained after the deed was executed. Virginia-Carolina Chemical Co. V. Williams, 146 Ga. 482 (91 S. E. 543). The sale of land under-a fi. fa. against the holder of an equity therein who has conveyed the legal title to another to secure a debt, and while the legal title is thus held, is therefore void.
2. The right to contest the validity of a security deed on the ground that the notes secured by the deed contain usury is personal to the maker of the security deed, his representatives and privies. A stranger in interest will not be heard in an attack on a title claimed to be void for usury. Scott v. Williams, 100 Ga. 540 (28 S. E. 243, 62 Am. St. R. 340); Long v. Gresham, 148 Ga. 170 (96 S. E. 211).
3. Applying the foregoing principles, the issue of usury could not be pleaded by Dickenson and Sirmons for the purpose of showing a valid levy; but it could be pleaded by Williams, the grantor in the security deed, t,o show that the deed was void and that the power of sale contained therein was defective. The court did not err in granting .the interlocutory injunction.

Judgment aff/rmed.


All the Justices concur.

W. V. Custer, for. plaintiffs in error.
G. G. Bower and M. B. O’Neal, contra.